PELHAM, J. —
The record in this case shows that the defendant ivas indicted, tried, and found guilty by a jury of having concealed stolen goods, alleged in the indictment to be the property of the Seaboard Air Line Railroad Company.
*51It is urged by counsel for defendant in brief filed that tbe evidence set out in the bill of exceptions fails to show a larceny of tbe property, or ownership as alleged, and that on the ruling in the case of Perry v. State, 155 Ala. 93, 46 South. 470, it was error to permit the witness Adams, the yardmaster of the railroad company, to testify that the goods checked “short” in the car. We do not see how we can review any of these questions here, as the bill of exceptions shows no objection to any testimony offered, and no exception to have been reserved to the court’s ruling on the evidence or any other matter. If the general charge, or any other charge, ivas requested by the state or defendant, it is not shown by any part of the transcript. The proceedings shown by the record proper are regular and contain no error, and nothing is presented for review of this court in such a condition of the record and bill of exceptions as would require a reversal of the judgment of conviction.
Affirmed.